Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-10, 15-18, 20-22, 24-25, 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: based on a thorough search, prior art consideration, and primary consult, the claims are allowable. Particularly, the claim language drawn to “a first dry electrode for making contact with a first area of skin; a second dry electrode for making contact with a second area of the skin; an excitation channel operative to provide an alternating current (AC) excitation signal at a predetermined excitation frequency, thereby causing an AC current to flow between the first dry electrode and the second dry electrode within the stratum corneum of the skin; an amplifier configured to convert the AC current to an AC voltage signal; an analog-to-digital (A-to-D) converter having a sample-and-hold circuit configured to sample the AC voltage signal, wherein the A-to-D converter is configured to convert the sampled AC voltage signal to a digitized voltage level sequence; and a discrete Fourier transform processor operative to generate a complex frequency domain representation of the digitized voltage level sequence, and to separate noise frequencies from the complex frequency domain representation of the digitized voltage level sequence”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791